Case 8:20-cv-02704-WFJ-CPT Document 106 Filed 06/11/21 Page 1 of 4 PageID 699




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

ADVANCED INTERVENTIONAL PAIN &
DIAGNOSTICS OF WESTERN ARKANSAS, LLC,

                  Plaintiff,

v.                                       Case No. 8:20-cv-02704-WFJ-CPT

ADVA HOLDINGS, LLC, and ENCOMPASS
SPECIALTY NETWORK, LLC,

                  Defendants.
                                         /


  PLAINTIFF’S REPLY IN FURTHER SUPPORT OF (i) UNOPPOSED
 MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT,
     AND (ii) UNOPPOSED MOTION FOR ATTORNEYS’ FEES,
          LITIGATION COSTS, AND SERVICE AWARD
Case 8:20-cv-02704-WFJ-CPT Document 106 Filed 06/11/21 Page 2 of 4 PageID 700




      On or about May 14, 2021, Plaintiff Advanced Interventional Pain &

Diagnostics of Western Arkansas, LLC (“Plaintiff” or “Settlement Class

Representative”) filed (i) an Unopposed Motion for Final Approval of Class Action

Settlement (ECF No. 101), and (ii) an Unopposed Motion for Attorneys’ Fees,

Litigation Costs, and Service Awards (ECF No. 102) (collectively, “Plaintiff’s

Motions”). Therein, Plaintiff reported that (i) the court-approved notice plan had

been implemented in accordance with the Preliminary Approval Order (ECF No.

95) and the Settlement Agreement (ECF No. 93-1) (see Declaration of Michelle

Robinson Re: Notice Procedures (“Robinson Decl.”) at ¶¶ 5-6); and (ii) as of the

filing date of Plaintiff’s Motions, no one had filed an objection to either the

Settlement or Class Counsel’s request for attorneys’ fees, litigation costs, and

service award and only two (2) requests for exclusion had been received (see id. at

¶¶ 10-11).

      The deadline for objecting and requesting exclusion, which was May 22,

2021, has now passed. Plaintiff and Class Counsel have not received any objections

to the Settlement or to Class Counsel’s request for attorneys’ fees, litigation costs,

and service award. There has been no additional requests for exclusion received by

the Settlement Administrator, meaning, in total, only two (2) requests for

exclusion have timely been submitted.

      Accordingly, Plaintiff and Class Counsel submit that the Settlement enjoys

the overwhelming support of the Class. For this reason and those specified in

Plaintiff’s Motions, Plaintiff and Class Counsel respectfully request that the Court

                                          1
Case 8:20-cv-02704-WFJ-CPT Document 106 Filed 06/11/21 Page 3 of 4 PageID 701




(i) finally approve the Settlement as fair, reasonable, and adequate, and (ii) award

the requested attorneys’ fees, litigation costs, and service award.

Dated: June 11, 2021            Respectfully submitted,

                                By:     /s/ Randall K. Pulliam
                                       Randall K. Pulliam (Admitted Pro Hac Vice)
                                       rpulliam@cbplaw.com
                                       CARNEY BATES & PULLIAM, PLLC
                                       519 West 7th St.
                                       Little Rock, AR 72201
                                       Telephone: 501.312.8500
                                       Facsimile: 501.312.8505

                                       Nicole Ballante (Fla. Bar No. 125356)
                                       nballante@baileyglasser.com
                                       BAILEY & GLASSER, LLP
                                       360 Central Avenue, Suite 1500
                                       St. Petersburg, Florida 33701
                                       Telephone: 727.894.6745
                                       Facsimile: 727.894.2649


                                       Attorneys for Plaintiff




                                          2
Case 8:20-cv-02704-WFJ-CPT Document 106 Filed 06/11/21 Page 4 of 4 PageID 702




                          CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that on this 11th day of June, 2021, I

electronically filed the foregoing with the Clerk of Court by using CM/ECF system

which will send notice of electronic filing to all counsel of record.

                                         /s/ Randall K. Pulliam
                                           Randall K. Pulliam




                                          3
